Order entered August 16, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00725-CV

                          IN RE JEROME JOHNSON, Relator

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. F01-53637-JH

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s June 19, 2019 petition for

writ of mandamus.


                                                   /s/   ROBBIE PARTIDA-KIPNESS
                                                         JUSTICE